Bigelow, C. J.
Upon the undisputed facts of this case, the right of property in the articles replevied was at the time of suit brought in the plaintiff. We think it also clear that the right of possession was then in her, and that this action can be maintained. *
The person deceased, on whose body they were found by the defendant, was a mere gratuitous bailee. The articles were lent to him by the plaintiff, subject to be reclaimed by her at any moment. His death did not in any way affect or change her right of property, or of immediate possession on due demand. It did make it the duty of the defendant to take charge of the property in his capacity as coroner. This is imposed on him by Gen. Sts. c. 175, § 17; but the same statute also makes it his duty to “ deliver the same forthwith to those entitled to its care or possession.” The administrator of the person deceased had no right or title in them, nor could he lawfully claim to retain possession of them as against the plaintiff. There was no lien on them in favor of the intestate’s estate. The bailment was at an end, and the right of the plaintiff to resume possession was absolute. We know of no principle or rule of law by virtue of which an administrator can claim a right as against the owner to receive or take possession of property belonging to another person which was in the hands of his intestate at the time of his death, and which the latter would have been bound to deliver to the former at any moment on demand. Nor does the statute above cited, which imposes on a coroner the duty of taking charge of property of persons deceased, confer any such right. On the contrary, it is studiously framed so as to avoid any interference with the legal rights of parties. The possession which the coroner is authorized to take is for the immediate care and preservation of the property only, in order that it *469may be forthwith delivered to those entitled to its care or possession.
But it is suggested that a coroner is a judicial officer, and that no action can be maintained against him for the exercise of any authority coming within the scope of his legitimate jurisdiction. This is a well settled rule; but it has no application to the present case. A coroner is clothed with certain judicial powers; but he is also authorized to exercise ministerial and executive duties. For error, mistake, or even misconduct in the former capacity, he is not liable to an action ; but when he acts in the latter capacity, he is answerable to those who are injured by any excess or abuse of his official powers. In this respect, he stands on the same footing with sheriffs and justices of the peace. We are unable to see that the duty imposed on him by the statute, of taking possession of property found on the body of a deceased person and of delivering it forthwith to the person entitled to it, has in it any of the elements of a judicial power or authority. It is the mere performance of a prescribed act. It involves no exercise of judgment or discretion, by which the rights of any person are conclusively settled. His action is in its nature purely ministerial, like the service of a writ or the levy of an execution. An officer is required to seize the goods of the debtor; he must determine what goods he will take; if he errs and takes the property of another person he is liable therefor. So here; the coroner is bound to take charge of the property, and to deliver it to the person entitled to receive it. If he refuses unreasonably or without sufficient cause, he violates his duty and is liable therefor.
But it is said that this interpretation of the statute casts an unreasonable burden on a public officer, by requiring him to determine at his peril in whom the right of possession of the property is vested which the law requires him to take in charge. We think this argument is pressed too far by the counsel for the defendant. A coroner cannot be held liable for property taken in charge by him, until after due demand and a wrongful refusal to surrender it, equivalent to a conversion. It is rightful y in his possession until due demand is made therefor, and he *470wrongfully refuses to give it up. He would not be liable on proof of a mere demand. If A. find the goods of B., and on demand answers that he knows not whether B. be the true owner, and therefore refuses to deliver them, this is not evidence of a conversion. Isaack v. Clark, 2 Bulst. 312. Gunton v. Nurse, 2 Brod. & Bing. 447. Clark v. Chamberlain, 2 M. & W. 78. Solomons v. Dawes, 1 Esp. 83. Davies v. Vernon, 6 Q. B. 443, If, in the present case, the defendant had, on the demand of the plaintiff for the articles in question, required reasonable proof of her title to the possession of them, bis refusal to deliver them without such proof would not have rendered him liable to an action.
But the evidence in this case discloses that on demand made he denied absolutely the right of the plaintiff to the possession of the articles. He set up against her claim the right of the administrator to receive them. This was a conversion. A refusal to surrender property belonging to a party, on the ground that it belongs to another person, proves a conversion. Caunce v. Spanton, 7 Man. & Gr. 903. 2 Saund. 47 f. Exceptions sustained.